                      Case 19-50837-BLS                   Doc 27          Filed 01/19/21            Page 1 of 2




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

In re:                                                                            Chapter 11

WOODBRIDGE GROUP OF COMPANIES, LLC, et                                            Case No. 17-12560 (BLS)
al.,1
                                                                                  (Jointly Administered)
                           Remaining Debtors.
MICHAEL GOLDBERG, as Liquidating Trustee of the
Woodbridge Liquidation Trust, successor in interest to
the estates of WOODBRIDGE GROUP OF
COMPANIES, LLC, et al.,                                Adversary Proceeding
                           Plaintiff,                  Case No. 19-50837 (BLS)
                             vs.

PROVIDENT TRUST GROUP, LLC,
ADMINISTRATOR AND CUSTODIAN FOR THE
BENEFIT OF KERSTIN RODRIGUEZ IRA;
KERSTIN RODRIGUEZ,

                                          Defendants.

                   CERTIFICATION OF COUNSEL REGARDING REQUEST FOR
                              APPOINTMENT OF MEDIATOR

                      The undersigned hereby certifies the following:

                      1.         Michael Goldberg, as Liquidating Trustee of the Woodbridge Liquidation

 Trust, successor in interest to the estate of Woodbridge Group of Companies, LLC, et al., (the

 “Plaintiff”) filed a complaint with the United States Bankruptcy Court for the District of Delaware

 (the “Court”) against the above-captioned defendants (the “Defendants,” and together with the

 Plaintiff, the “Parties”) on November 18, 2019. An amended Complaint (the “Complaint”) was

 filed on April 21, 2020 [Adv. Docket No. 9].

                      2.         Defendant Kerstin Rodriguez filed an answer to the Complaint on May 26,



 1 The Remaining Debtors and the last four digits of their respective federal tax identification numbers are as follows: Woodbridge Group of
 Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1, LLC (0172). The Remaining Debtors’ mailing address is 14140 Ventura
 Boulevard, #302, Sherman Oaks, California 91423.



 DOCS_DE:232574.1 94811/003
                 Case 19-50837-BLS             Doc 27      Filed 01/19/21    Page 2 of 2




2020 [Adv. Docket No. 14] and on September 15, 2020 a proposed form of scheduling order (the

“Scheduling Order”) was entered by the Court [Adv. Docket No. 23].

                 3.          Pursuant to the Scheduling Order, this adversary proceeding was assigned

to mediation and the Defendants were to provide Plaintiff with a list of three (3) proposed

mediators. Scheduling Order, ¶3. If the Parties cannot agree on a mediator, the Plaintiff shall file

a statement alerting the Court of such inability and request that the Court select and appoint a

mediator for the Adversary Proceedings. Id. at ¶4.

                 4.          Defendant Kerstin Rodriguez failed to respond to multiple requests for a list

of proposed mediators.

                 5.          Accordingly, the Plaintiff requests that the Court select and appoint a

mediator in the above-captioned adversary proceeding from the following list of mediators that

agreed to serve if appointed by the Court: (i) Judith Fitzgerald; (ii) Leslie Berkoff; (iii) Lucian

Murley; and (iv) Derek Abbott.

                 6.          The Plaintiff hereby requests selection of a mediator at the Court’s

convenience.

 Dated:     January 19, 2021                   PACHULSKI STANG ZIEHL & JONES LLP
            Wilmington, Delaware
                                              /s/ Colin R. Robinson
                                              Bradford J. Sandler (DE Bar No. 4142)
                                              Andrew W. Caine (CA Bar No. 110345)
                                              Colin R. Robinson (DE Bar No. 5524)
                                              919 North Market Street, 17th Floor
                                              P.O. Box 8705
                                              Wilmington, DE 19899 (Courier 19801)
                                              Telephone: 302-652-4100
                                              Fax: 302-652-4400
                                              Email: bsandler@pszjlaw.com
                                                      acaine@pszjlaw.com
                                                      crobinson@pszjlaw.com

                                              Counsel to the Plaintiff



DOCS_DE:232574.1 94811/003                             2
